Motion by appellant-respondent to amend decision [40 A D 2d 842] and order of this court both dated November 13, 1972 so as to direct that the alimony in the increased amount ($400 per week) be paid as of June 1, 1972, the date fixed in the judgment for the commencement of the alimony payments. Motion denied as unnecessary. The modification by this court of the amount required to be paid by the judgment of the Supreme Court, Nassau County, entered June 28, 1972, means that the increased amount must be paid from the date specified in said judgment, the theory being that this court did what the Special Term should have done. Martuscello, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.